DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-8 and 10-20 are currently pending.

Response to Arguments
Applicant’s arguments, see pg. 10 argument regarding the Hassler reference, filed 8/17/2020, with respect to claims 1-3 and 8 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-3 and 8 have been withdrawn.   The rejections of claims 4 and 6 and their associated dependent claims are also withdrawn for the same reasons.  

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 6,:  No prior art of record teaches or fairly suggests the use of the claimed sensor circuit in a wireless and leadless LAP sensor.  The closest prior art was identified earlier in prosecution and include both Nunez et al. (US 2009/0024042) and Najafi (US 2009/0005655).  Najafi teaches the use of the same kind of sensor as claimed.  In Fig. 1a, an inductive coil (12) can be seen connected to two different capacitor plates.  As pressure changes, the plates shift which causes a change in the resonant frequency this circuit (see [0005]).  The difference .    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8 and 10-20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791